Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1593 Filed 03/26/19 Page 1 of 53




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         (SOUTHERN DIVISION)

 RACER PROPERTIES LLC, and
 EPLET, LLC,

       Plaintiffs,                              Case No. 2:17-cv-11462-SJM-RSW
                                                      Hon. Stephen J. Murphy, III
 v.                                              Hon. Magistrate R. Steven Whalen

 DTE PONTIAC NORTH, LLC, and
 DTE ENERGY SERVICES, INC.,

       Defendants.


                            AMENDED COMPLAINT
       Plaintiffs RACER Properties LLC, a Delaware limited liability company

 (“RACER Properties”), and EPLET, LLC (“EPLET”), a Delaware limited liability

 company, as environmental response trust administrative trustee for the Revitalizing

 Auto Communities Environmental Response Trust (“RACER Trust”), a trust formed

 under the laws of the State of New York (RACER Properties and RACER Trust may

 hereinafter be together referred to from time to time as “RACER”), by their

 attorneys, Dawda, Mann, Mulcahy & Sadler, PLC and Thompson & Knight LLP,

 for their Complaint against Defendants DTE Pontiac North, LLC, a Michigan

 limited liability company, and DTE Energy Services, Inc., a Michigan corporation,

 state as follows:
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1594 Filed 03/26/19 Page 2 of 53




                                   BACKGROUND
          1.    RACER Trust, an environmental response trust and a successor for

 expressly limited purposes to Motors Liquidation Company, f/k/a General Motors

 Corp. (“GM”), to certain real and personal property which is the subject of this

 Complaint, commences this action seeking money damages against DTE Pontiac

 North, LLC (“DTEPN”) and its parent and guarantor DTE Energy Services, Inc.

 (“DTE Energy”) based upon the Defendants’ failure to comply with various

 contracts pursuant to which they agreed to be financially responsible for certain

 maintenance, cleanup and remediation obligations arising out of their use and

 occupancy of the property, including environmental conditions and hazardous

 materials, at a power plant facility owned, leased, and formerly operated by DTEPN

 in Pontiac, Michigan.1 Instead of complying with its clear contractual and financial

 obligations, DTEPN, over a period of ten years and through a pattern of neglect and

 waste, allowed the Leased Premises (as hereafter defined) and the Powerhouse (as

 hereafter defined) located thereon to fall into a severe state of disrepair permitting,

 among other things, the unabated release and/or threatened release of hazardous

 materials harming the environment and potentially those who come in contact with




 1
     DTEPN and DTE Energy are hereafter together referred to as the “Defendants.”

                                           2
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1595 Filed 03/26/19 Page 3 of 53




 the Leased Premises. The Defendants’ wrongfully seek to skirt their responsibilities

 and shift the cost of maintenance, cleanup, and remediation to RACER.2

                                      PARTIES
       A.     Plaintiffs

       2.     Plaintiff RACER Properties is a Delaware limited liability company,

 and is wholly owned by RACER Trust. RACER Properties’ principal place of

 business is in Michigan.

       3.     Plaintiff EPLET, LLC, as environmental response trust administrative

 trustee of RACER Trust, is a Delaware limited liability company. The sole member

 of EPLET is Elliott P. Laws, a resident of the Commonwealth of Virginia. EPLET

 serves as the Administrative Trustee of the RACER Trust. EPLET’s principal place

 of business is the District of Columbia.

       4.     RACER Trust was at its creation the largest environmental response

 trust in United States history. The Trust was formed pursuant to an Environmental

 Response Trust Consent Decree and Settlement Agreement (the “Consent Decree”)

 between and among, inter alia, the United States government and certain state

 government attorneys general and environmental agencies. The Consent Decree was

 annexed and incorporated into the plan of reorganization in the GM Bankruptcy



 2
  Capitalized but undefined terms in this Complaint shall have the meaning ascribed
 to such items in the Associated Agreements (as hereafter defined).

                                            3
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1596 Filed 03/26/19 Page 4 of 53




 Case3 (the “Plan”), which was confirmed on March 29, 2011 by order of the

 bankruptcy court (“Confirmation Order”). [Bankr. Dkt. 9941].

       5.     The Consent Decree was an agreement among GM and its affiliated

 Chapter 11 debtors, the United States on behalf of the Environmental Protection

 Agency (the “EPA”), various States or States’ attorneys general and environmental

 agencies, and the Saint Regis Mohawk Tribe, which such Consent Decree was

 incorporated into the Confirmed Plan and Confirmation Order. RACER Trust was

 expressly created to cleanup and position for redevelopment certain industrial plants

 and other properties (the “Trust Properties”) formerly owned by GM. Pursuant to

 the Plan and Confirmation Order, the Trust Properties were transferred to the

 RACER Trust on March 31, 2011.

       6.     The RACER Trust was funded by the United States Treasury with

 Troubled Assets Relief Program (or TARP) money. Pursuant to the Plan and

 Consent Decree, GM “shall have no further liability, role, or residual interest with

 respect to the Environmental Response Trust or the Environmental Response Trust

 Properties.” [Consent Decree, Bankr. Dkt. 9836, ¶ 30; Plan, Bankr. Dkt. 9836, pp.

 48-49; GM Disclosure Statement, Bankr. Dkt. 8023, p. 84]. The Consent Decree

 designates the United States Government as the Trust’s sole beneficiary. As such,


 3
   In re General Motors Corp., 09-50026 (“GM Bankruptcy Case”). All references
 to filings in GM’s Bankruptcy Case are public filings and extremely voluminous
 and are referenced herein as “Bankr. Dkt.”
                                          4
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1597 Filed 03/26/19 Page 5 of 53




 RACER has no responsibilities to GM or its creditors. In other words, GM is not

 RACER, and RACER is not GM.

        7.      One of the Trust Properties, which is the real property at issue in this

 matter, is located in the City of Pontiac, County of Oakland, State of Michigan, and

 includes land and certain easements as more particularly described in the Lease

 Agreement between the parties (the “Property” or “Leased Premises”). The Leased

 Premises was conveyed by GM to RACER Properties because under Michigan law,

 absent compliance with certain requirements, a foreign trust is not permitted to hold

 title to real estate.

        B.      Defendants
        8.      Defendant DTEPN is a Michigan limited liability company, which has

 its principal place of business in Michigan. DTEPN is a wholly-owned subsidiary

 of defendant DTE Energy.

        9.      Defendant DTE Energy is a Michigan corporation, which has a

 principal place of business in Michigan.

                             JURISDICTION AND VENUE
        10.     This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1331 and

 § 1332(a)(1) because the action arises under the laws of the United States and is a

 civil action between a citizen of a state and a citizen of a foreign state, and the matter

 in controversy in this action exceeds the sum of $75,000.


                                             5
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1598 Filed 03/26/19 Page 6 of 53




       11.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)(1),

 (b)(2) and (c)(2) because a substantial part of the events or omissions giving rise to

 the claim occurred, and the Leased Premises are located, in the Eastern District of

 Michigan.

                            FACTUAL BACKGROUND
       12.    On or about January 10, 2007, GM and DTEPN entered into several

 agreements concerning the Leased Premises and assets located therein or thereon,

 including without limitation a Lease Agreement, Utility Services Agreement, and

 Asset Purchase Agreement (collectively, the “Associated Agreements”), as more

 fully detailed at Paragraphs 14-33.      GM and DTEPN are also parties to an

 Environmental Indemnity Agreement.

       13.    In connection with the foregoing, DTE Energy executed a Parental

 Guaranty (the “Guaranty”), which guarantees all of DTEPN’s obligations under the

 Utility Services Agreement, which, in turn, incorporates some or all of the provisions

 of the Environmental Indemnity Agreement.

                                    THE LEASE
       14.    Under the Lease, GM, as landlord, leased the Leased Premises to

 DTEPN, as tenant. See Lease, Exhibit A.

       15.    Between approximately January 10, 2007, and January 10, 2017,

 DTEPN was the tenant in continuous possession and occupancy of the Leased


                                           6
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1599 Filed 03/26/19 Page 7 of 53




 Premises and the exclusive owner and user of certain assets located therein or

 thereon. During at least a portion of its tenancy, DTEPN operated such assets to

 provide steam, electricity, and compressed air to the neighboring GM manufacturing

 facilities known as the Pontiac North Manufacturing Complex (the “Plant”). The

 majority of the Plant operations ceased in or around 2011.

       16.   Under § 5.3 of the Lease, DTEPN was required, at its expense, to

 comply promptly with all Applicable Laws (as defined in the Lease) in effect during

 the term, or any part of the term, regulating DTEPN’s use of the Leased Premises,

 including all regulations of any governmental authority addressing applicable law

 and employee health and safety. See Lease, § 5.3, Exhibit A.

       17.   Further, DTEPN was prohibited from committing or suffering any

 waste upon the Leased Premises and the Easements (together defined in the Lease

 as the “Site”). DTEPN was required to take such action as may be reasonably

 necessary to prevent or terminate any such waste arising out of DTEPN’s use and

 occupation of the Leased Premises. See Lease, § 5.5, Exhibit A.

       18.   Section 5.4 of the Lease provides in part:

             [DTEPN,], at [DTEPN’s] expense, shall keep in good order,
             condition and repair, casualty and reasonable wear and tear
             excepted, the Facility and the Lease Premises, and all Utilities
             facilities, systems and improvements constructed thereon and
             therein from the boundary of the Leased Premises to the
             Facility….
 See Lease, §5.4, Exhibit A.

                                          7
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1600 Filed 03/26/19 Page 8 of 53




       19.   The stated term of the Lease expired on January 10, 2017, at which time

 DTEPN sought to surrender the Lease in its existing condition by providing the keys

 to the Leased Premises to RACER. RACER accepted the keys, but reserved its rights

 to: (i) contend that the Lease was not properly surrendered to RACER; and (ii) any

 and all damages to which RACER was entitled.

       20.   Section 6.4 of the Lease applies to the surrender of the Site to RACER

 upon the termination of the Lease and provides:

             Subject to [DTEPN’s] right to remove the Facility or any portion
             thereof, upon the termination of this Lease, [DTEPN] shall
             surrender the Site to [RACER] in the same condition as was
             present on the Commencement Date, casualty, and ordinary
             wear and tear excepted. Within 90 days following any
             termination of this Lease (such period of time shall not be
             considered a holdover, the Fair Market Rent shall not be
             applied during such a period of time), [DTEPN] shall remove
             from the Site any portion of the Facility and any other
             equipment and personal property owned by [DTEPN] or
             parties other than [RACER]. During such ninety day period,
             rent shall apply in the following manner: (a) during the first 30
             days of such ninety day period, the rent shall continue as set forth
             in this Lease, and (b) for the balance of such period, the rent shall
             be in the amount of $3,500.00 per 30 day period. Any portion of
             the Facility or other equipment or personal property not so
             removed shall be the property of [RACER] and [RACER] may
             thereafter do with such property as [it] sees fit at [RACER’s] sole
             cost and expense. The provisions of this Section 6.4 shall
             survive the termination of this Lease. (emphasis added.)

 See Lease, §6.4, Exhibit A.

       21.    “Facility” as defined in the Associated Agreements, and referred to

 herein as the “Powerhouse”, includes those assets purchased by DTEPN under the

                                           8
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1601 Filed 03/26/19 Page 9 of 53




 Asset Purchase Agreement (as hereafter defined), including among other things, the

 building structures as more particularly defined in Exhibit A to the Asset Purchase

 Agreement. See Asset Purchase Agreement, §§ 1.1, 2.1 and Exhibit A to Asset

 Purchase Agreement, Exhibit B.

       22.    Under §15.1 of the Lease, RACER has the right to enter the Leased

 Premises, at reasonable times and after reasonable prior notice to DTEPN, to inspect

 the Leased Premises to determine if DTEPN is observing the covenants and

 agreements of the Lease. See Lease, §15.1, Exhibit A.

       23.    The terms of and obligations of DTEPN under the Lease survive

 termination. Additionally, termination of the Lease neither releases the parties from

 any obligations incurred prior to the termination, nor waives any rights or remedies

 with respect to a breach of the Lease giving rise to such termination. See Lease, §§

 6.4 and 14.5, Exhibit A. Thus, even if DTEPN was a holdover, § 17.13 provides:

              and such month to month tenancy shall be subject to every
              other term, covenant and condition contained in this Lease.
              (emphasis supplied).

       24.    The prevailing party in an action or suit against the other party is

 entitled to reimbursement from the non-prevailing party for all costs and expenses,

 including reasonable attorney fees, associated therewith. See Lease, §17.2, Exhibit

 A.




                                          9
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1602 Filed 03/26/19 Page 10 of 53




                     THE ASSET PURCHASE AGREEMENT
       25.    Under the Asset Purchase Agreement, DTEPN purchased certain utility

 assets from GM (referred to in the Asset Purchase Agreement as the “Facility” and

 referred to herein as the “Powerhouse”), which included among other things, the

 building structure, a coal-fired boiler, a circulating fluidized bed boiler, natural gas

 boilers, air compressors, fuel handling systems, a steam turbine, and power

 generating equipment as more particularly defined in Exhibit A to the Asset

 Purchase Agreement. See Asset Purchase Agreement, §§ 1.1, 2.1 and Exhibit A of

 the Asset Purchase Agreement, Exhibit B.

                    THE UTILITY SERVICES AGREEMENT
       26.    On or about January 10, 2007, concurrent with execution of the Lease,

 GM and DTEPN also entered into a Utility Services Agreement. See Utility Services

 Agreement, Exhibit C.

       27.    Under the Utility Service Agreement, DTEPN is required to maintain

 and repair the Powerhouse in accordance with an express schedule of “Facility

 Maintenance.” See Utility Services Agreement, §§ 1.01, 3.01, 4.01, Exhibit C.

 DTEPN is solely responsible for the Facility Maintenance and the operation, repair,

 and maintenance of the Powerhouse in accordance with “Prudent Industry

 Standards” (as defined in the Utility Services Agreement). See Utility Services

 Agreement, §§1.01, 3.04, 4.01, Exhibit C.


                                           10
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1603 Filed 03/26/19 Page 11 of 53




       28.   The Utility Services Agreement also imposes certain obligations upon

 DTEPN with respect to Environmental Hazards and Environmental Conditions at

 the Leased Premises.

       29.   Section 11.07(j) of the Utility Services Agreement provides, in part:

             DTEPN will, subject to the terms of this Agreement, (i)
             comply with all applicable Environmental Laws covering
             DTEPN’s operations on the Leased Premises…

 See Utility Services Agreement, Exhibit C.

       30.   Section 11.11 of the Utility Service Agreement provides:

             Section 11.11. DTEPN’s Obligation To Respond.
             Without limitation upon the Parties’ respective obligations
             under this Article XI or the Environmental Indemnity
             Agreement, if DTEPN’s Management of Hazardous
             Materials at the Leased Premises (i) gives rise to liability
             or to a Claim under any Environmental Laws or any
             common law theory of tort or otherwise; (ii) gives rise to
             an obligation to initiate or undertake any Remediation
             under any Environmental Laws; or (iii) creates a nuisance
             or trespass, then, in any such event, DTEPN shall, at its
             sole cost and expense, promptly take all applicable
             Remediation or other action so as to comply in all material
             respects with all approvable Environmental Laws and
             otherwise reasonably address any liability or Claim with
             respect thereto.

 See Utility Services Agreement, Exhibit C.

       31.   Section 11.12 of the Utility Service Agreement provides:

             Section 11.12. Environmental Indemnity Obligations.
             Each of the Parties hereby acknowledges and agrees that
             its exclusive remedies in respect of any Claim or Loss in
             relation to Environmental Conditions, Environmental
             Laws, Environmental Noncompliance or Hazardous
                                         11
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1604 Filed 03/26/19 Page 12 of 53




              Materials shall be as set forth in the Environmental
              Indemnity Agreement.

 See Utility Services Agreement, Exhibit C.

       32.    The Utility Services Agreement also permitted DTEPN to sell utility

 services to third parties. See Utility Services Agreement, § 2.02 , Exhibit C.

       33.    The Utility Services Agreement was the document among the

 Associated Agreements providing for maintenance and remediation of the Leased

 Premises, which would ordinarily have been included in the Lease, but for the fact

 that the parties decided to use separate documents only for “organizational

 convenience.” See § 35.01 of the Utility Services Agreement, Exhibit C.

             THE ENVIRONMENTAL INDEMNITY AGREEMENT
       34.    Section 4.2 of the Environmental Indemnity Agreement provides:

              Section 4.2 DTEPN’s Indemnity.              DTEPN shall
              indemnify, and hold GM, its Affiliates and their respective
              managers, officers, directors, employees (each a “GM
              Party”) harmless from and against any and all liabilities,
              costs, damages, penalties, orders, complaints or fines
              (including, costs of Remediation and reasonable
              attorneys’ fees…) which arise from any Claims, to the
              extent any such Claim is made or brought against a GM
              Party, or which are reasonably incurred by a GM Party,
              pursuant to Section 4.4 below, to comply with
              Environmental Law or respond to an imminent threat of
              harm to human health or the environment, and which in
              each case relate to: (i) any Release of a Regulated
              Substance at, in, or under or in the vicinity of the Project
              Site caused by a DTEPN Party or by DTEPN’s operations
              or activates, that occurs subsequent to the Effective Date;
              (ii) any contribution to or exacerbation by a DTEPN Party
              of an Existing Environmental Condition; provided that the
                                          12
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1605 Filed 03/26/19 Page 13 of 53




             mere discovery of an Existing Environmental Condition
             shall not constitute contribution to exacerbation of such
             condition; …(v) a violation of Environmental Law caused
             by DTEPN’s operations at the Facility which occurs after
             the Effective Date of the Utility Services Agreement; and
             (vi) any other matter listed in Section 20.04 of the Utility
             Services Agreement and Section 9.6 of the Asset Purchase
             Agreement.

  See Environmental Indemnity Agreement, Exhibit D.

                         THE PARENTAL GUARANTY
       35.   Under the Guaranty, DTE Energy unconditionally and irrevocably

 guaranteed the performance of, and the compliance with, all Obligations (as defined

 therein), covenants, terms, and conditions to be performed or complied with by

 DTEPN, pursuant to the Utility Services Agreement. See Guaranty, ¶ 1, Exhibit E.

                        THE GM BANKRUPTCY CASE
       36.   GM filed for bankruptcy protection on June 1, 2009, in the United

 States Bankruptcy Court for the Southern District of New York (Case No. 09-50026)

 (the “GM Bankruptcy Case”).

       37.   On January 7, 2011, GM filed a motion (the “Rejection Motion”) in the

 GM Bankruptcy Case, seeking to reject the Utility Services Agreement pursuant to

 § 365 of the Bankruptcy Code.

       38.   DTEPN filed an objection (“DTEPN Objection”) with the Bankruptcy

 Court to the Rejection Motion, asserting that GM could not reject only the Utility

 Services Agreement, because the Associated Agreements (which included the Utility


                                         13
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1606 Filed 03/26/19 Page 14 of 53




 Services Agreement) formed a single unified contract which could only be rejected

 together.

       39.    The foregoing is also consistent with the written agreements among the

 parties as set forth at paragraphs 14 through 35 of the Complaint, and as annexed

 hereto as Exhibits.

       40.    On or about March 1, 2011, GM and DTEPN entered into a stipulation,

 which was approved by the Bankruptcy Court, resolving the Rejection Motion and

 DTEPN Objection and: (a) providing that the Associated Agreements constitute a

 single, integrated contract; and (b) authorizing the rejection of the Associated

 Agreements, consisting of the Lease, Utility Services Agreement, and Asset

 Purchase Agreement.       See Stipulation and Agreed Order Regarding Debtors’

 Rejection of Certain Executory Contracts with DTEPN (the “Rejection Stipulation

 and Order”), Exhibit F.

       41.    Pursuant to the Rejection Stipulation and Order, GM and DTEPN also

 stipulated as follows in the GM Bankruptcy:

              Neither the timing of the Rejection or any other provision herein
              shall prejudice in any way DTE’s [i.e., DTEPN’s] rights, if any,
              under subsection 365(h) of the Bankruptcy Code in respect of the
              Lease Agreement arising as a result of the Rejection, provided
              however, that the Parties reserve all rights with respect to the
              impact of exercising 365(h) rights on the rights and obligations
              of the Parties under the integrated Utilities Services Agreement,
              Asset Purchase Agreement and Lease Agreement. [Emphasis in
              the original].


                                          14
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1607 Filed 03/26/19 Page 15 of 53




 See Rejection Stipulation and Order, Exhibit F.
       42.    On March 29, 2011, the Bankruptcy Court entered the Confirmation

 Order confirming the Confirmed Plan which incorporated the terms of the Consent

 Decree.

       43.    Pursuant to the Confirmed Plan, Confirmation Order, and Consent

 Decree, GM transferred all of its interests in, and ownership of the Trust Properties

 to RACER as a successor-in-interest to GM, which included the Leased Premises.

       44.    On March 31, 2011, the Leased Premises, together with certain fixtures

 and/or personal property owned by GM within the Powerhouse, along with all claims

 and interests with respect to the Leased Premises, were transferred from GM to

 RACER. DTEPN and DTE Energy had notice of such transfer.

       45.    The Powerhouse (or “Facility” as defined in the Associated

 Agreements) was not transferred, assigned, or sold to RACER and remained the

 property of DTEPN. Within 90 days of the termination of the Lease, DTEPN was

 obligated to remove the Facility and other equipment and personal property owned

 by DTEPN, or parties other than RACER, from the Site.

    DTEPN’S & DTE ENERGY’S CONTINUED RETENTION OF THE
 BENEFITS OF THE ASSOCIATED AGREEMENTS FOLLOWING THEIR
              REJECTION IN THE GM BANKRUPTCY
       46.    Section 21.01 of the Utility Services Agreement provides that it shall

 be a default if GM “fails to perform any of its material duties or obligations


                                          15
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1608 Filed 03/26/19 Page 16 of 53




 contemplated by this agreement and such failure continues and is not cured within

 thirty (30) calendar days after written notice is received from DTEPN.” In other

 words, to be able to assert any remedies arising out of a breach, DTEPN was required

 to give written notice of the breach with right to cure. Utility Services Agreement,

 § 21.01, Exhibit C.

       47.    At no time following rejection of the Associated Agreements, did

 DTEPN give any notice of breach and demand to cure, which was a prerequisite for

 DTEPN to exercise any action or remedy on account of a breach. Utility Services

 Agreement, § 22.01, Exhibit C.

       48.    At no time following rejection, did DTEPN terminate or provide any

 notice to RACER that it was terminating any of the Associated Agreements.

       49.    Under the Utility Services Agreement, DTEPN had the right to sell

 utility services to companies other than GM. Subsequent to rejection of the Utility

 Services Agreement, DTEPN and DTE Energy sought to convert the Powerhouse to

 a solar or biomass facility so that, consistent with its rights under the Utility Services

 Agreement, it could sell utility services to third parties. Thus, DTEPN’s actions

 were wholly inconsistent with its current position that it had terminated the Utility

 Services Agreement after rejection of the Associated Agreements.

       50.    Under the Utility Services Agreement and Asset Purchase Agreement,

 DTEPN had the right to sell the Powerhouse itself. Subsequent to the rejection of


                                            16
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1609 Filed 03/26/19 Page 17 of 53




 the Associated Agreements, DTEPN and DTE Energy sought to sell the Powerhouse

 to third parties.

        51.    DTEPN and DTE Energy chose to remain in the possession of the

 Leased Premises after the rejection of the Associated Agreements in the GM

 Bankruptcy. In fact, DTEPN and DTE Energy remained in sole and exclusive

 possession for over six and a half years through approximately January 10, 2017.

 DTEPN never sought to terminate the Associated Agreements, and never served any

 notices of default or termination upon GM or RACER as its successor.

        52.    In fact, during the term of the Lease, DTEPN, solely through

 representatives of DTE Energy, represented to Plaintiffs and third parties (including

 regulatory agencies) that the Lease remained in effect. See December 2016 MDEQ

 Air Quality Division, Activity Report (“MDEQ Report”), Exhibit G.

        53.    After the stipulated rejection of the Associated Agreements, DTEPN at

 the direction of DTE Energy not only continued to possess the Leased Premises, it

 renewed and obtained various Environmental Permits in 2012, 2013 and 2016, as

 reflected in the MDEQ Report. See Exhibit G.

        54.    Additionally, the Renewal Operating Permit and other permits

 (including the storm water and air permits) referred to in the MDEQ Report are

 actions and responsibilities that DTEPN was required to maintain pursuant to §§

 8.01, 11 and Schedule 16 of the UTSA. Moreover, these Environmental Permits (as


                                          17
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1610 Filed 03/26/19 Page 18 of 53




 defined in the UTSA) were required to be transferred to RACER by DTEPN at the

 end of the term of the Lease. See email dated October 25, 2016 from Douglas R.

 Cash of DTE Energy (attached as Exhibit H) regarding his request to either cancel

 or transfer the Storm Water Permit and Air Permit “concurrent with the end of the

 Lease Term January 10, 2017.” The foregoing is evidence of and an admission that

 Defendants were acting as tenants of the Property through the end of the Lease term

 (January 10, 2017).

       55.    By DTEPN’s and DTE Energy’s election to remain in possession

 DTEPN waived any post-rejection breach by landlord.

       56.    As a result of its election to remain in possession of the Leased

 Premises, DTEPN and DTE Energy continued to reap the benefits of the Associated

 Agreements. During the six years since rejection, DTEPN and DTE Energy have

 exclusively occupied and maintained personnel at the Property, limited RACER’s

 access to the Leased Premises, and referred to and represented to RACER and third-

 parties that the Leased Premises as its (i.e. DTEPN’s and DTE Energy’s) leased

 property and that it controlled the rights to the Leased Premises and Powerhouse.

 DTEPN and DTE Energy also marketed the Leased Premises and Powerhouse for a

 potential sale, to provide power to third-parties, and/or to convert the Powerhouse to

 a bio-mass or solar facility. DTEPN and/or DTE Energy, subsequent to rejection,




                                          18
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1611 Filed 03/26/19 Page 19 of 53




 made inquiries to RACER concerning, the foregoing. Some of the emails from DTE

 Energy reflecting the foregoing are annexed hereto as Exhibit H.

       57.   Since title to the Leased Premises (exclusive of the Powerhouse) vested

 in RACER, DTEPN solely through representatives of DTE Energy has held DTEPN

 out as the tenant of RACER pursuant to the Lease.

       58.   Additionally, as a result of exercising its right to remain in possession

 of the Leased Premises, DTEPN and DTE Energy were obligated to maintain the

 Leased Premises and Powerhouse.

       59.   At the direction of DTE Energy, though DTEPN elected to remain in

 exclusive possession of the Leased Premises and the Powerhouse for the term of the

 Lease and through January 10, 2017, DTEPN and DTE Energy failed to maintain

 the Leased Premises and Powerhouse during such possession, and the operational

 condition of the Powerhouse and overall condition of the Leased Premises has

 severely deteriorated, resulting in substantial costs and damages to RACER.

             DTEPN’S PROOF OF CLAIM IN THE GM BANKRUPTCY

       60.   On March 31, 2011, DTEPN filed a Proof of Claim with the Claims

 Agent appointed in the GM Bankruptcy Case for damages allegedly sustained by

 DTEPN because of the rejection of the Associated Agreements. See DTEPN Proof

 of Claim, Exhibit I. DTEPN’s Proof of Claim was in the amount of “not less than

 $4,993,680 (plus attorneys’ fees)”, alleging certain identified “damages” resulting


                                         19
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1612 Filed 03/26/19 Page 20 of 53




 from the rejection of the Associated Agreements, including but not limited to, the

 “lay-up costs/mothballing the [Powerhouse], inclusive of labor”, and “[Powerhouse]

 restart costs.” DTEPN’s proof of claim acknowledged its maintenance, cleanup, and

 remediation obligations under the Utility Services Agreement in its Proof of Claim

 because it sought damages for the obligations imposed on it under the Utility

 Services Agreement, including the removal of asbestos from certain identified

 assets, and “accelerated degradation” of various fixtures/personal property. Id.

       61.    The Proof of Claim actually sought for DTEPN to receive a distribution

 from the GM bankruptcy estate for the costs that DTEPN would incur in the future

 to RACER under both the Lease and Utility Services Agreement for cleanup of the

 Leased Premises and Powerhouse at the expiration of the Lease in January 2017, and

 return them in the same condition as at the Lease commencement.

       62.    All claims against GM and its estate were administered by the Motors

 Liquidation Company General Unsecured Creditors Trust (“GUC Trust”), which

 was formed and created pursuant to the Plan and Confirmation Order. See Plan, at

 Articles 4.3 and 6.2 [Bankr. Dkt. 9836, pp. 27-30 and 40-45].

       63.    Plaintiffs had and have no connection with the GUC Trust, GM’s

 bankruptcy, or its creditors. Since March 31, 2011, RACER’s purpose was to

 administer through the RACER Trust the Trust Properties (and associated assets)

 that had been owned by GM and transferred to, in this case, Plaintiff RACER


                                          20
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1613 Filed 03/26/19 Page 21 of 53




 Properties, separate and apart from GM, its estate and creditors. Neither GM nor its

 creditors are entitled to receive any distribution from RACER.

        64.    The submission of the Proof of Claim to the Claims Agent did not

 provide notice of termination of the Utility Services Agreement or Lease to RACER

 or to Plaintiff EPLET.

        65.    The Proof of Claim was never served upon RACER.

        66.    In fact, the Bankruptcy Court’s order (the “Confirmation Order”)

 confirming the Plan contains a specific provision (Bankr. Dkt. 9941, pp. 71-72),

 addressing when notice is effective against RACER and EPLET. Specifically, the

 Confirmation Order provides:

               To be effective, all notices, requests, and demands to or upon
               …[EPLET] … shall be in writing…, addressed as follows:

                                              ***

               Elliott P. Laws, Esq.
               1001 Pennsylvania Avenue, N.W.
               Washington, D.C. 20004-2595,
               Telephone: (202) 624-2798,
               Telecopier: (202) 628-5116.

        67. On or about March 7, 2012, the GUC Trust and DTEPN entered into a

 stipulation (“Stipulation”) regarding DTEPN’s Proof of Claim, wherein the parties

 agreed that DTEPN’s Proof of Claim would be allowed in the amount of $3,300,000.

 See Stipulation re: Proof of Claim, Exhibit J. The Stipulation was not served upon

 Plaintiffs.

                                         21
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1614 Filed 03/26/19 Page 22 of 53




       68. Upon information and belief, DTEPN has received actual value on its

 allowed Proof of Claim, in the amount of $3,300,000, which included a monetary

 distribution with respect to certain maintenance, cleanup, remediation, and “lay up”

 obligations it would incur at termination of the Associated Agreements, including

 the Utility Services Agreement.     However, DTEPN has never performed the

 obligations it acknowledged and was compensated for under the Proof of Claim and

 now improperly seeks to disregard those obligations without compensation to

 RACER or repayment of its funded Proof of Claim.

      CURRENT CONDITION OF THE POWERHOUSE AND LEASED
                         PREMISES
       69.   In June 2016, after a request by RACER, DTEPN granted RACER

 restricted access to the Leased Premises for the sole purpose of evaluating the

 condition of the Powerhouse. At the time of the limited inspection, DTEPN required

 RACER to follow and/or abide by DTEPN’s safety rules and procedures while on

 the Leased Premises. See June 20, 2016, Access and Indemnity Agreement, Exhibit

 K.

       70.   On or around June 20, 2016, RACER and its consultant, accompanied

 by employees and/or agents of DTEPN and DTE Energy, were permitted access to

 only limited portions of the Leased Premises and Powerhouse. DTEPN and DTE

 Energy, through their agents and/or employees, refused and/or improperly limited

 access to certain other portions of the Leased Premises and Powerhouse in violation

                                         22
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1615 Filed 03/26/19 Page 23 of 53




 of the Associated Agreements citing its environmental concerns to RACER

 regarding the current condition of the Powerhouse (e.g., the building structures) and

 Leased Premises and the contamination from the release and threatened releases of

 friable asbestos in or about the Powerhouse. During the June 20, 2016, inspection

 (and again during a January 4, 2017, truncated inspection of the Powerhouse),

 RACER observed sheets of paint and paint chips and also what appeared to be

 asbestos-containing material that have fallen from the walls/ceiling and equipment

 onto the floor of the Powerhouse. RACER believes the peeling paint contains lead.

       71.    Prior to and after the inspection of June 20, 2016, RACER

 communicated its concerns to DTEPN and DTE Energy that there are and have been

 releases and threatened releases of hazardous materials and/or substances at the

 Leased Premises and/or Powerhouse as a result of their actions or inaction during

 their exclusive use and possession of the Leased Premises and ownership and

 operation of the Powerhouse, which are unsafe and may constitute an imminent

 threat of harm to human health, safety, and the environment and are in violation of

 applicable laws.

       72.    Prior to January 10, 2017, RACER requested, orally and in writing, that

 DTEPN and DTE Energy provide RACER’s agents and consultants access and entry

 to the Leased Premises and Powerhouse for the primary purpose of inspection in




                                          23
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1616 Filed 03/26/19 Page 24 of 53




 advance of the expiration of the Lease. See December 9, 2016 Correspondence,

 Exhibit L.

       73.    In response, DTEPN and DTE Energy denied RACER full access and

 entry to the Leased Premises and the Powerhouse. Instead, DTEPN and DTE Energy

 improperly limited RACER’s access/entry onto the Leased Premises and into the

 Powerhouse to certain portions thereof, and conditioned entry upon the execution of

 a certain Access and Indemnity Agreement. DTEPN’s conduct was in violation of

 the Associated Agreements, including the Lease Agreement.              See Email

 communications dated January 3, 2017, Exhibit M.

       74.    On or about January 3, 2017, RACER executed a certain Access and

 Indemnity Agreement, as improperly demanded by DTEPN, and signed by Douglas

 Cash, who is a Director of Assets of DTE Energy, and gained limited access and

 entry to the Leased Premises and Powerhouse on January 4, 2017. See January 3,

 2017 Access and Indemnity Agreement, Exhibit N.

       75.    On January 6, 2017, RACER made written demand on DTEPN and

 DTE Energy to perform its obligations under the Associated Agreements, including

 the Utility Services Agreement. See January 6, 2017 correspondence, Exhibit O.

       76.    On January 6, 2017, RACER made written demand on DTE Energy to

 perform its obligations under the Guaranty. See January 6, 2017 correspondence,

 Exhibit O.


                                         24
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1617 Filed 03/26/19 Page 25 of 53




       77.    On January 10, 2017, DTEPN and DTE Energy vacated and purported

 to surrender the Site to RACER “as is,” leaving behind and abandoning the

 remaining portions of the deteriorating Powerhouse at the Leased Premises,

 including those portions of the Powerhouse that have been and are continuing to be

 contaminated and/or exacerbated, or threatened with contamination, by the disposal,

 discharge, spilling, dumping, abandonment, release, and/or threatened release of

 lead paint, friable asbestos, and other hazardous materials.

       78.    After DTEPN and DTE Energy vacated the Site and abandoned the

 Powerhouse, RACER and its consultant inspected portions of the Leased Premises

 and Powerhouse on January 11, 12, 13, and 17, 2017. The truncated inspection

 revealed that the older, eastern portions of the Powerhouse building containing

 boilers 6, 7, and 8 are in a severely deteriorated condition, including significant roof

 failure and broken and missing window panes, which has allowed the entry of

 significant volumes of water that have severely damaged other building components

 and equipment. As a result of the water intrusion, asbestos-containing materials

 consisting of asbestos-containing piping and equipment insulation have separated

 from almost every surface in the eastern section and are lying in a water-saturated

 condition on the floor. In addition to the asbestos-containing materials, water, ice,

 and lead paint chips cover the floors, and subsurface structures also contain

 wastewater and sludges.


                                           25
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1618 Filed 03/26/19 Page 26 of 53




       79.   As a result of DTEPN’s and DTE Energy’s refusal and/or improper

 limitation of RACER’s access and entry onto the Leased Premises and into the

 Powerhouse, DTEPN improperly delayed and/or prohibited RACER from

 investigating the presence of environmental contaminants and hazardous substances,

 and from determining the overall condition of the Leased Premises and Powerhouse,

 while it remained in exclusive use, occupancy, and possession of the Leased

 Premises and Powerhouse, which was owned by DTEPN.

       80.   Within ninety (90) days from the termination of the Lease, DTEPN was

 required to “remove from the Site [the Leased Premises and Easements] any portions

 of the [Powerhouse] and other equipment and personal property owned by tenant

 [DTEPN] or parties other than the Landlord [RACER].” See Lease, § 6.4, Exhibit

 A.

       81.   DTEPN and DTE Energy failed to restore the Site to the “same

 condition as was present on the Commencement Date [of the Lease], casualty, and

 ordinary wear excepted,” as required under § 6.4 and § 5.4 of the Lease prior to

 vacating the Leased Premises on January 10, 2017, claiming that it has no duty to

 perform under the Associated Agreements (including the Lease).

       82.   By leaving behind portions of the Powerhouse and any other equipment

 and personal property owned by DTEPN or parties other than RACER, DTEPN is

 in direct breach of its express obligations under the Associated Agreements.


                                        26
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1619 Filed 03/26/19 Page 27 of 53




 DTEPN’s actions, which were actually taken by or at the direction of DTE Energy,

 also contradict its obligations under the allowed Proof of Claim in the GM

 Bankruptcy, wherein DTEPN sought damages and received funds for the lay-up

 costs/mothballing and restart costs of the Powerhouse, the removal of boilers 1, 2,

 3, and 5, the removal of other non-DTEPN owned equipment, the removal of

 asbestos from certain identified assets, and the “accelerated degradation” of various

 fixtures and personal property at the Powerhouse.

       83.    On several occasions, RACER has requested and demanded that

 DTEPN and DTE Energy perform their obligations under the Associated

 Agreements and DTEPN and DTE Energy have refused.

       84.    Despite having received value for its Proof of Claim in the GM

 Bankruptcy, DTEPN and DTE Energy have performed only minimal or no

 maintenance of the Powerhouse and the identified equipment, rendering such assets

 worthless and substantially increasing RACER’s costs for removal and/or disposal,

 which are the obligations of DTEPN and DTE Energy under the Associated

 Agreements and Guaranty.

       85.    Upon information and belief, all funds received by DTEPN were

 distributed or otherwise paid to DTE Energy.




                                          27
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1620 Filed 03/26/19 Page 28 of 53




                      ALTER EGO AND PIERCING THE VEIL OF
                          LIMITED LIABILITY COMPANY

       86.       Defendant DTE Energy, at all times relevant herein, had total and

 complete control over DTEPN such that the separate personalities and entity

 existence did not and does not exist with respect to RACER and the Associated

 Agreements.          DTEPN had no separate mind, will or existence of its own.

 Specifically:

                 a.      DTE Energy owns 100% of the membership interests in DTEPN;

                 b.      There is a complete identity of membership and management of

                         DTEPN and DTE Energy;

                 c.      Upon information and belief, all personnel providing services at

                         the Leased Premises and Powerhouse were employees of DTE

                         Energy;

                 d.      Upon information and belief, DTEPN was not adequately

                         capitalized by DTE Energy with respect to the conduct of

                         operations required at the Leased Premises and Facility;

                 e.      DTE Energy used DTEPN as a mere shell or conduit in

                         conjunction with the performance of all obligations under the

                         Associated Agreements;

                 f.      Upon information and belief, DTEPN funneled to DTE Energy

                         monies it received during the course of the Associated
                                              28
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1621 Filed 03/26/19 Page 29 of 53




                   Agreements’ effectiveness, as well as distributions from GM’s

                   bankruptcy estate on account of the Proof of Claim;

             g.    Upon information and belief, DTEPN is undercapitalized and

                   insolvent;

             h.    Upon information and belief, DTEPN’s financial statements

                   show it had no funding; and

             i.    All correspondence, communications and meetings with respect

                   to the Associated Agreements were with officers and employees

                   of DTE Energy;

       87.   From 2011 through January of 2017, virtually all marketing efforts to

 sell and consideration to convert the Powerhouse to a bio-mass or solar facility,

 described at Paragraph 56 above, were conducted by DTE Energy.

       88.   It was not until after the expiration of the Lease that DTEPN and DTE

 Energy informed the Plaintiffs that they had purportedly earlier terminated the

 Associated Agreements. See Correspondence dated January 10, 2017, Exhibit P.

       89.   It was DTE Energy’s decision to remain in exclusive possession of the

 Leased Premises and Powerhouse for the term of the Lease, as well as the decision

 to cease maintenance and allow the operational and overall condition of the

 Powerhouse and Leased Premises to deteriorate.




                                        29
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1622 Filed 03/26/19 Page 30 of 53




        90.    In fact, there was no separation of “corporate identity” between DTEPN

 and DTE Energy in connection with the performance and breach of obligations under

 the Associated Agreements, as well as other agreements and interactions with

 RACER.

        91.    All communications regarding the Leased Premises and Powerhouse

 were between RACER and DTE Energy and its officers and employees.

        92.    From March 31, 2011 through January 10, 2017, DTE Energy, through

 its actions and communications with RACER, represented that it was continuing to

 occupy the Leased Premises and Powerhouse pursuant to the Associated

 Agreements, including the Lease and Utility Services Agreement. In fact, DTE

 Energy significantly limited access or refused to allow Plaintiffs and its

 representatives onto the Leased Premises until the end of the Lease’s natural

 expiration in January 2017.

        93.    The aforesaid representations and/or omissions of DTE Energy

 intentionally misled Plaintiffs and left behind the Leased Premises and Powerhouse

 in a state of deterioration and disrepair with environmental hazards, taking the

 position that only its shell (DTEPN) was responsible, thereby defrauding the

 Plaintiffs.




                                          30
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1623 Filed 03/26/19 Page 31 of 53




       94.   DTEPN is a mere instrumentality and façade for the operations and

 business activities of DTE Energy related and with respect to RACER and the

 Associated Agreements.

       95.   The control and decisions of DTE Energy resulted in the wrongful and

 fraudulent conduct, as set forth in this Complaint, by its instrumentality, DTEPN.

       96.   DTE Energy used its shell, DTEPN, to avoid its obligations under the

 Parental Guaranty and to defraud Plaintiffs into believing that DTEPN was

 occupying the Leased Premises pursuant to all the Associated Agreements.

       97.   As a result of DTEPN’s wrongful and/or fraudulent conduct, RACER

 has suffered damages and loss of value to the Leased Premises and Powerhouse.

       98.   It would be inequitable to allow DTE Energy to avoid direct liability

 for the damages suffered by RACER as set forth herein, and the limited liability

 protection of DTE Energy should be disregarded.

                   DTEPN AND DTE ENERGY HOLDOVER

       99.   Irrespective of a termination of the Lease, DTEPN and DTE Energy

 were holdover tenants/occupants at the Leased Premises.

       100. Pursuant to the terms of the Lease, DTEPN and DTE Energy were, as

 such, “subject to every other term, covenant and condition contained in this Lease.”

 See Lease, § 17.13, Exhibit A.




                                          31
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1624 Filed 03/26/19 Page 32 of 53




       101. DTEPN and DTE Energy, during their holdover period through January

 10, 2017:

             a.    Refused and/or improperly limited RACER’s access/entry to the

                   Leased Premises and the Powerhouse after reasonable request

                   and notice;

             b.    Failed to maintain and repair the Powerhouse;

             c.    Failed to properly maintain the Powerhouse in accordance with

                   environmental laws, by, at least: (i) failing to maintain the lead

                   paint and any asbestos-containing building materials in an intact

                   and non-degraded condition; (ii) failing to maintain, store, and

                   dispose of hazardous materials, including liquid industrial wastes

                   and/or by-products, present in containers and building

                   components or building systems; (iii) failing to cleanup, contain,

                   remediate, and/or remove environmentally-hazardous materials,

                   such as the lead paint chips, the remaining deteriorating asbestos-

                   containing pipe and boiler insulation and friable asbestos-

                   containing materials that have fallen to the floor, as well as the

                   liquid industrial wastes and/or by-products; (iv) exacerbating

                   existing environmental conditions; and (v) failing to prevent




                                         32
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1625 Filed 03/26/19 Page 33 of 53




                   and/or allowing the release and threatened release of hazardous

                   materials into the environment;

             d.    Failed to remove from the Leased Premises any portion of the

                   Powerhouse and any other equipment and personal property

                   owned by DTEPN or parties other than RACER;

             e.    Failed to keep the Powerhouse and Leased Premises in good

                   order, condition, and repair, casualty and reasonable wear and

                   tear excepted, and returning the Site to the same condition as was

                   present on the Commencement Date, casualty and ordinary wear

                   and tear excepted;

             f.    Failed to comply promptly with all “Applicable Laws and

                   Permits in effect” regulating the use of the Leased Premises or

                   Leased Premises and Powerhouse;

             g.    Failed to act as reasonably necessary to prevent or terminate

                   waste arising out of their use of the Leased Premises and

                   Powerhouse causing degradation of and irreparable harm to these

                   assets; and

             h.    Committed waste on the Leased Premises by, among other

                   things, allowing the lead paint and asbestos to degrade and to be

                   disposed, discharged and released in, on, and around the


                                         33
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1626 Filed 03/26/19 Page 34 of 53




                    Powerhouse and abandoning said condition(s) on the Leased

                    Premises.

       102. RACER had no obligations to DTEPN nor DTE Energy during their

 occupation of the Leased Premises.

       103. By virtue of DTEPN’s and DTE Energy’s occupation of the Leased

 Premises, RACER reasonably relied on the belief that DTEPN and DTE Energy

 were maintaining the Leased Premises.

                                     COUNT I
                                BREACH OF GUARANTY

       104. RACER restates and incorporates by reference the preceding

 paragraphs of this Complaint as though the same were fully set forth herein.

       105. As noted above, DTE Energy executed the Guaranty.

       106. RACER is the successor to GM as it relates to the Leased Premises, the

 Associated Agreements, and the Guaranty.

       107. On January 6, 2017, RACER made written demand on DTEPN to

 perform its obligations under the Associated Agreements, including the Utility

 Services Agreement. See January 6, 2017 correspondence, Exhibit O.

       108. RACER has also made written demand on DTE Energy to perform its

 Obligations (as defined in the Guaranty.) Id.




                                         34
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1627 Filed 03/26/19 Page 35 of 53




       109. Despite demand by RACER, DTE Energy has failed to perform its

 Obligations (as defined in the Guaranty) as set forth in this Complaint.

       110. DTE Energy has breached the Guaranty by failing to perform and

 comply with all of the obligations, covenants, terms, and conditions to be performed

 or complied with by DTEPN under the Associated Agreements, including the Utility

 Services Agreement.

       111. As a direct and proximate result of DTE Energy’s breach of the

 Guaranty, RACER has been damaged in an amount in excess of $75,000.

       WHEREFORE, RACER requests that this Honorable Court enter a judgment

 in favor of RACER and against DTE Energy and order DTE Energy to: (i) pay

 RACER’s actual damages, at least those incurred prior to March 31, 2011; (ii) pay

 the costs of this action, including reasonable attorneys’ fees incurred by RACER;

 (iii) order DTEPN to specifically perform under the Associated Agreements,

 including but not limited to, removing from the Leased Premises any portion of the

 Powerhouse and any other equipment and personal property therein owned by

 DTEPN or parties other than RACER; (iv) return the Site to the same condition as

 was present on the Lease Commencement Date, casualty and ordinary wear and tear

 excepted; and (v) such other and further relief as this Honorable Court deems

 equitable and just.




                                          35
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1628 Filed 03/26/19 Page 36 of 53




                          COUNT II - QUANTUM MERUIT
          112. RACER restates and incorporates by reference the preceding

 paragraphs of this Complaint as though the same were fully set forth herein.

          113. DTEPN and DTE Energy have received the benefit of the exclusive use,

 occupancy, and possession of the Leased Premises since January 10, 2007, through

 and including January 10, 2017.

          114. During RACER’s ownership of the Leased Premises, DTEPN and DTE

 Energy have failed to pay any rent to RACER for their exclusive use, occupancy,

 and possession of the Leased Premises.

          115. As a result, DTEPN and DTE Energy have received a benefit for their

 exclusive use, occupancy, and possession of the Leased Premises without

 compensation for the same to RACER.

          116. DTEPN’s and DTE Energy’s wrongful retention of this benefit is unjust

 and inadequate, absent reasonable compensation to RACER.

          117. RACER is equitably entitled to recover the unpaid fair market rental

 value of the Leased Premises from March 31, 20114, through the date DTEPN and

 DTE Energy properly vacate and surrender the Leased Premises, in an amount more

 than $75,000, plus interest as may accrue by statute and/or court rule.




 4
     The Effective Date of the Confirmation Order.
                                           36
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1629 Filed 03/26/19 Page 37 of 53




       WHEREFORE, RACER respectfully requests that this Honorable Court enter

 a judgment in favor of RACER and against DTEPN and DTE Energy, jointly and

 severally, in an amount in excess of $75,000, together with RACER’s costs,

 attorney’s fees, interest, and such other and further relief as this Honorable Court

 deems equitable and just.

                             COUNT III - NUISANCE
       118. RACER restates and incorporates by reference the preceding

 paragraphs of this Complaint as though the same were fully set forth herein.

       119. RACER is the owner of the Leased Premises.

       120. DTEPN is the owner and operator of the Powerhouse.

       121. DTEPN and DTE Energy were in exclusive control and possession of

 the Leased Premises and Powerhouse from at least January 10, 2007, through

 January 10, 2017.

       122. DTEPN and DTE Energy have created or allowed to be created a

 nuisance, in violation of MCL § 600.2940, through the disposal, discharge, spilling,

 dumping, abandonment, releases and/or threatened releases of lead paint, friable

 asbestos, and other hazardous materials and/or substances at the Leased Premises

 and/or Powerhouse as a result of DTEPN’s actions or inaction during its exclusive

 use, occupancy, and possession of the Powerhouse which have contaminated the




                                         37
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1630 Filed 03/26/19 Page 38 of 53




 Leased Premises and may constitute an imminent threat of harm to human health,

 safety, and the environment and are in violation of applicable laws.

       123. As a result of the nuisance created by DTEPN and DTE Energy at the

 Leased Premises and Powerhouse, RACER has suffered and will continue to suffer

 damages, including diminution of value to the Leased Premises and the Powerhouse

 and costs related to inspecting, evaluating, cleaning-up, and/or abating releases of

 hazardous substances that threaten human health, safety and the environment, and

 other damages that flow naturally and consequentially from DTEPN’s actions.

       124. Consistent with DTEPN, DTE Energy has either directly engaged in the

 wrongful and/or fraudulent activities alleged herein or caused its instrumentality,

 DTEPN, to engage in these activities.

       125. DTE Energy, pursuant to the Guaranty of DTEPN’s obligations under

 §11.11 of the Utility Services Agreement, is likewise liable for damages suffered by

 RACER, at least those damages suffered prior to March 31, 2011.

       WHEREFORE, RACER respectfully requests that this Honorable Court enter

 a judgment in favor of RACER and against DTEPN and DTE Energy in an amount

 in excess of $75,000, together with such other and further relief as this Honorable

 Court deems equitable and just.




                                          38
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1631 Filed 03/26/19 Page 39 of 53




                           COUNT IV - NEGLIGENCE
       126. RACER restates and incorporates by reference the preceding

 paragraphs of this Complaint as though the same were fully set forth herein.

       127. DTEPN and DTE Energy were negligent in failing to exercise due care

 in their operation and maintenance of the Leased Premises and of the Powerhouse.

       128. DTEPN and DTE Energy owed various duties to RACER, including

 but not limited to: (i) reasonably maintaining the Leased Premises; (ii) reasonably

 maintaining the Powerhouse in an intact and non-degraded condition; (iii) not

 allowing the Leased Premises and/or Powerhouse to become contaminated and

 preventing threatened releases of hazardous substances; and (iv) not allowing the

 exacerbation of contamination at the Leased Premises and/or Powerhouse.

       129. DTEPN and DTE Energy have breached their duties to RACER,

 including but not limited to:

              a.    By refusing and/or improperly limiting RACER’s access/entry to

                    the Leased Premises and the Powerhouse after reasonable request

                    and notice;

              b.    By failing to maintain and repair the Powerhouse in accordance

                    with an express schedule of “Facility Maintenance”;

              c.    By failing to operate, repair and maintain the Powerhouse as

                    required under the Associated Agreements;


                                         39
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1632 Filed 03/26/19 Page 40 of 53




             d.    By failing to remove from the Leased Premises any portion of

                   the Powerhouse and any other equipment and personal property

                   owned by DTEPN or parties other than RACER;

             e.    By failing to keep the Powerhouse and Leased Premises in good

                   order, condition, and repair, casualty and reasonable wear and

                   tear excepted, and returning the Site to the same condition as was

                   present on the Commencement Date, casualty and ordinary wear

                   and tear excepted;

             f.    By failing to comply promptly with all “Applicable Laws and

                   Permits in effect” regulating the use of the Leased Premises or

                   Leased Premises and Powerhouse pursuant to §5.3 of the Lease;

            h.    By failing to act as reasonably necessary to prevent or terminate

                  waste arising out of DTEPN’s use of the Leased Premises and

                  Powerhouse causing degradation of and irreparable harm to these

                  assets; and

            i.    By committing waste on the Leased Premises contrary to Lease

                  §5.5, among other things, (i) by failing to maintain and allowing

                  the lead paint and any asbestos-containing building materials to

                  degrade and to be disposed, discharged and released in, on, and

                  around the Powerhouse and abandoning said condition(s) on the


                                         40
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1633 Filed 03/26/19 Page 41 of 53




                    Leased Premises; (ii) by failing to maintain, store, and dispose of

                    hazardous materials, including liquid industrial wastes and/or by-

                    products, present in containers and building components or

                    building systems; (iii) by failing to cleanup, contain, remediate,

                    and/or remove environmentally hazardous materials, such as lead

                    paint chips and sheets, the remaining deteriorating asbestos-

                    containing insulation pipe and boiler insulation and exposed

                    friable asbestos-containing materials that have fallen to the floor,

                    as well as the liquid industrial wastes and/or by-products; (iv) by

                    exacerbating existing environmental conditions; and (v) by failing

                    to prevent the release, and/or allowing the release and threatened

                    release of, hazardous materials into the environment.

       130. All of the foregoing was a result of DTE Energy acting for its own

 benefit and/or a result of it causing its shell entity, DTEPN, to wrongfully act.

       131. Consistent with DTEPN, DTE Energy has either directly engaged in the

 wrongful and/or fraudulent activities allege herein or caused its instrumentality,

 DTEPN, to engage in these activities;

       132. As a direct and proximate cause of DTEPN’s and DTE Energy’s

 breach(es) of duties, RACER has suffered damages in an amount in excess of

 $75,000.


                                           41
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1634 Filed 03/26/19 Page 42 of 53




       WHEREFORE, RACER requests that this Honorable Court enter a judgment

 in favor of RACER and against DTEPN, in an amount in excess of $75,000, together

 with such other and further relief as this Honorable Court deems equitable and just.

        COUNT V - STATUTORY WASTE PURSUANT TO MCL § 600.2919
       133. RACER restates and incorporates by reference the preceding

 paragraphs of this Complaint as though the same were fully set forth herein.

       134. DTEPN and DTE Energy have committed and/or suffered to be

 committed waste upon the Leased Premises, through the disposal, discharge,

 spilling, dumping, abandonment, releases and/or threatened releases of lead paint,

 friable asbestos, and other hazardous materials and/or substances in the Powerhouse

 and ultimately on the Leased Premises, in breach of the Associated Agreements and

 applicable laws, and without concern for human health, safety, and the environment

       135. DTEPN and DTE Energy have committed and/or suffered to be

 committed waste upon the Powerhouse building structure and equipment, including

 but not limited to performing only minimal or no maintenance, causing it to degrade

 to a point at which such structure and equipment are worthless and causing RACER

 to incur costs related to inspecting, evaluating, cleaning-up, and/or abating releases

 of hazardous substances that threaten human health, safety, and the environment.

       136. Pursuant to MCL § 600.2919, as a result of is conduct, actions, and

 failure to act, DTEPN and DTE Energy are liable to RACER for double its actual


                                          42
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1635 Filed 03/26/19 Page 43 of 53




 damages, in an amount more than $75,000, plus interest as may accrue by statute

 and/or court rule.

       137. DTEPN’s and DTE Energy’s waste is of a continuing nature and there

 is not a plain, adequate, and complete remedy provided by money damages alone.

 Therefore, an injunction against DTEPN and DTE Energy to prevent further and/or

 continuing waste at the Leased Premises and Powerhouse is appropriate pursuant to

 MCL § 600.2919(3).

       138. Consistent with DTEPN, DTE Energy has either directly engaged in the

 wrongful and/or fraudulent activities alleged herein or caused its instrumentality,

 DTEPN, to engage in these activities.

       139. DTE Energy, pursuant to the Guaranty of DTEPN’s obligations under

 Section 11.11 of the Utility Services Agreement, is likewise liable for damages

 suffered by RACER, at least those suffered prior to March 31, 2011.

       WHEREFORE, RACER respectfully requests that this Honorable Court: (i)

 enter a judgment in favor of RACER and against DTEPN and DTE Energy in an

 amount in excess of $75,000, including double RACER’s actual damages; and (ii)

 and for such other and further relief this Honorable Court deems equitable and just.




                                          43
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1636 Filed 03/26/19 Page 44 of 53




      COUNT VI - VIOLATION OF AND RECOVERY OF RESPONSE
       COSTS UNDER THE COMPREHENSIVE ENVIRONMENTAL
    RESPONSE, COMPENSATION, AND LIABILITY ACT (“CERCLA”),
                       42 U.S.C. §9601, et seq.
       140. RACER restates and incorporates by reference the preceding paragraphs

 of this Complaint as though the same were fully set forth herein.

       141. As set forth above, at all times relevant hereto, RACER has been the

 owner of the Leased Premises (which does not include the Powerhouse) while

 DTEPN and DTE Energy have had exclusive possession of the Leased Premises,

 and DTEPN or DTE Energy has/have been the owner and operator of the

 Powerhouse and other equipment and personal property owned by DTEPN or parties

 other than RACER, which are located on the Leased Premises.

       142. DTEPN has taken the position that it is permitted to and has abandoned

 the Powerhouse and other equipment and personal property owned by DTEPN or

 parties other than RACER, which are located on the Leased Premises.

       143. Certain hazardous substances, within the meaning of CERCLA

 §101(14), 42 U.S.C § 9601(14), including but not limited to lead paint chips, sheets

 of lead paint, friable asbestos, and hazardous substance-containing industrial wastes

 and/or by-products have been disposed, discharged, spilled, dumped, and/or

 abandoned within the Powerhouse; and have been released and/or pose a threat of

 release to the environment during DTEPN’s purported operation and ownership

 thereof; and are a direct result of DTEPN’s actions or inactions, directed and caused

                                          44
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1637 Filed 03/26/19 Page 45 of 53




 by DTE Energy, in failing to properly maintain, remove, dispose, and/or cleanup the

 industrial wastes and/or by-products, lead paint, and friable asbestos that is scattered

 on the ground in portions of the building and exposed on various building systems

 and structures.

       144. The condition of the building has allowed hazardous substances,

 disposed, discharged, abandoned, and/or released in the Powerhouse to escape to the

 exterior environment and to present a continuing threat of release to the public and

 environment.

       145. The past and on-going disposal, discharge, spilling, dumping and/or

 abandonment of these hazardous substances within the Powerhouse constitutes

 “releases” or “threats of releases” within the meaning of CERCLA §§ 101(22) and

 107(a), 42 U.S.C §§ 9601(22) and 9607(a). These releases and threats of releases

 within the Powerhouse also constitute a threat of release to the environment as that

 term is defined by CERCLA §101(8).

       146. CERCLA § 101(9), 42 U.S.C § 9601(9), defines a “facility” as: “(A)

 any building, structure, installation, equipment, pipe or pipeline…. or (B) any site or

 area where a hazardous substance has been deposited, stored, disposed or, or placed,

 or otherwise come to be located….” As a result of the releases and threatened

 releases of the hazardous substances, the Leased Premises and the Powerhouse are

 a “facility” within the meaning and scope of CERCLA.


                                           45
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1638 Filed 03/26/19 Page 46 of 53




       147. RACER has incurred costs related to taking response actions within the

 meaning of CERCLA §§101(24) and 101(25), 42 U.S.C §§9601(24) and (25),

 including but not limited to, costs related to: (a) inspecting and evaluating the

 hazardous substances disposed, discharged, spilled, dumped and/or abandoned in the

 Powerhouse and threat of release resulting therefrom, (b) securing the Site to prevent

 access to and contact with the hazardous substance releases and threatened releases

 in the Powerhouse and Leased Premises, (c) reviewing and evaluating transactional

 documents related to DTEPN’s and DTE Energy’s obligations to cleanup the

 hazardous substances for purposes of identifying DTEPN and DTE Energy as the

 responsible parties, and (d) evaluating the cleanup, remediation, removal and/or

 abatement of the releases and/or threatened releases of hazardous substances.

 RACER will continue to take response actions and incur costs related thereto in

 connection with the hazardous substances located in the Powerhouse at the Leased

 Premises.

       148. CERCLA §107(a), 42 U.S.C. §9607(a), imposes liability for past and

 future releases and threatened releases of hazardous substances at a CERCLA

 “facility”. That Section provides in pertinent part:

                                        ****

              (1) the owner and operator of a vessel or facility,




                                           46
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1639 Filed 03/26/19 Page 47 of 53




             (2) any person who at the time of disposal of any hazardous
             substance owned or operated any facility at which such
             hazardous substances were disposed of

                                    ****

             from which there is a release, or a threatened release which
             causes the incurrence of response costs, or a hazardous
             substance, shall be liable for -
                                    ****

                    (B) any other necessary costs of response incurred by any
                    other person consistent with the national contingency plan;

                    (C) damages for injury to, destruction of, or loss of natural
                    resources, including the reasonable costs of assessing such
                    injury, destruction, or loss resulting from such a release;
                    and
       149. As the owner and operator of the Powerhouse, DTEPN is an owner and

 operator under CERCLA 107(a) (as those terms are defined by CERCLA

 §101(20)(A), 42 U.S.C. § 9601(20)(A)) of a CERCLA “facility”.

       150. RACER has incurred, and will continue to incur, costs associated with

 response actions as that is defined by CERCLA §§101(24) and (25), 42 U.S.C.

 §§9601(24) and (25).

       151. The response costs incurred by RACER are consistent with the National

 Contingency Plan (40 C.F.R. Part 300 et seq.).

       152. Pursuant to CERCLA Section 107(a)(1-3), RACER requests that this

 Honorable Court find that DTEPN and DTE Energy are liable to RACER for the



                                          47
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1640 Filed 03/26/19 Page 48 of 53




 response costs that RACER has incurred to date and will incur, including all interest

 related thereto, on the CERCLA “facility.”

       153. RACER has incurred and will continue to incur response costs

 recoverable under CERCLA Section 107(a) related to the cleanup and removal of

 hazardous substances on the CERCLA “facility.”

       154. This Honorable Court has the authority to enter a declaratory judgment

 regarding a responsible party’s liability for future response costs pursuant to

 CERCLA §113(g)(2), 42 U.S.C §9613(G)(2).

       155. RACER requests that this Court enter an order granting declaratory

 relief that DTEPN and DTE Energy are liable to RACER for any future response

 costs incurred by RACER related to the Leased Premises.

       156. Consistent with DTEPN, DTE Energy has either directly engaged in the

 wrongful and/or fraudulent activities alleged herein or caused its instrumentality,

 DTEPN, to engage in these activities.

       157. DTE Energy, pursuant to the Guaranty of DTEPN’s obligations under

 Section 11.11 of the Utility Services Agreement, is likewise liable for damages

 suffered by RACER, at least those incurred prior to March 31, 2011.

       WHEREFORE, RACER respectfully requests that this Honorable Court grant

 a judgment in favor of RACER and against DTEPN and DTE Energy: (i) in an

 amount in excess of $75,000 and equal to the response costs, including all interests


                                          48
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1641 Filed 03/26/19 Page 49 of 53




 related thereto, to remediate the Leased Premises and the Powerhouse; (ii) that

 DTEPN and DTE Energy are liable to RACER for any future response costs incurred

 by RACER related to the Leased Premises; and (iii) such other and further relief as

 this Honorable Court deems equitable and just, together with all other relief to which

 RACER is entitled in law or equity.

 COUNT VII - VIOLATION OF AND RECOVERY UNDER THE STATE OF
    MICHIGAN NATURAL RESOURCES AND ENVIRONMENTAL
         PROTECTION ACT, § 324.20101, et seq (“Part 201”).
       158. RACER restates and incorporates by reference the preceding

 paragraphs of this Complaint as though the same were fully set forth herein.

       159. DTEPN’s actions and/or inactions relating to the lead paint and

 asbestos, including but not limited to DTEPN’s failure to properly maintain, remove

 and/or cleanup the lead paint chips and sheets and friable asbestos scattered on the

 floor of the Powerhouse, have resulted in a release and threatened release and

 disposal of hazardous substances on the Leased Premises.

       160. The lead paint and friable asbestos identified herein, and any other

 hazardous wastes, which have been disposed, discharged, spilled, dumped and/or

 abandoned within the Powerhouse at the Leased Premises during DTEPN’s

 operation and ownership thereof constitute “hazardous substances” as defined by

 MCL § 324.20101(1)(x).




                                          49
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1642 Filed 03/26/19 Page 50 of 53




       161. The past and on-going disposal, discharge, dumping, spilling, dumping

 and/or abandonment of these hazardous substances within the Powerhouse

 constitutes a “disposal”, “release” or a “threat of release” within the meaning of

 MCL § 324.20101(1)(m), (pp) and (ccc). These disposals, releases, and threatened

 releases within the Powerhouse also have resulted in disposals, releases, and a

 threatened release to the air, land, and/or water on or about the Powerhouse and

 Leased Premises.

       162. The hazardous substances disposed, released and/or constituting a

 threatened release within the Powerhouse and at the Leased Premises are present on

 an “…area, place…. or portion of a parcel….at levels in excess of the concentrations

 that satisfy the cleanup criteria for unrestricted residential use…” and, therefore, the

 Powerhouse and the Leased Premises are each a “facility” under Part 201 as that

 term is defined by MCL § 324.20101(1)(s).

       163. DTEPN was and is the owner of the Powerhouse and therefore, is the

 “owner” as defined by MCL § 324.20101(1)(kk). As the entity that was and/or is in

 control of and/or responsible for the operation of the Powerhouse and Leased

 Premises, DTEPN is also the “operator” as defined by MCL § 324.20101(1)(jj).

       164. In addition to the foregoing, as the owner and operator of a Part 201

 “facility” (i.e., the Powerhouse), DTEPN was required by MCL § 324.20107a(1)(a)

 to “undertake measures as are necessary to prevent exacerbation” of the hazardous


                                           50
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1643 Filed 03/26/19 Page 51 of 53




 substances at the Powerhouse. By allowing the hazardous substances to escape

 and/or to be disposed, discharged, spilled, dumped and/or abandoned on and about

 the Powerhouse, DTEPN caused an increase in RACER’s response costs, and,

 thereby an “exacerbation” as that term is defined by MCL § 324.20101(1)(r).

       165. The following persons are liable under MCL § 324.20126(1) for

 releases or threatened releases of hazardous substances at a Part 201 “facility”:

              (a) The owner or operator of a facility if the owner or
              operator is responsible for an activity causing a release or
              threat of release.

              (b) The owner or operator of a facility at the time of
              disposal of a hazardous substance if the owner or operator
              is responsible for an activity causing a release or threat of
              release.
                                         ****

              (d) A person who by contract, agreement, or otherwise
              arranged for disposal or treatment, or arranged with a
              transporter for transport for disposal or treatment, of a
              hazardous substance owned or possessed by the person, by
              any other person, at a facility owned or operated by another
              person and containing the hazardous substance.

       166. As set forth in MCL § 324.20126a, a person who is liable under MCL

 § 324.126(1) is jointly and severally liable for all of the following:

                                         ****

              (b) Any other costs of response activity reasonably incurred
              under the circumstances by any other person.
                                         ****


                                           51
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1644 Filed 03/26/19 Page 52 of 53




         167. DTEPN was, and is, the owner and operator of the Powerhouse during

 the disposal, discharging, spilling, dumping, abandonment, and releasing of the lead

 paint chips, friable asbestos, industrial wastewater/sludges, and other hazardous

 substances on or about the Powerhouse and Leased Premises, which created a threat

 of release.

         168. RACER has incurred response costs related to the releases and

 threatened releases of hazardous substances on or about the Powerhouse, to wit,

 costs related to: (a) inspecting and evaluating the hazardous substances disposed,

 discharged, spilled, dumped, and/or abandoned in, on, or around the Powerhouse

 and threat of release resulting therefrom; (b) securing the Site to prevent access to

 and contact with the hazardous substance releases and threatened releases in the

 Powerhouse and Leased Premises; (c) reviewing and evaluating transactional

 documents related to DTEPN’s and DTE Energy’s obligations to cleanup the

 hazardous substances for purposes of identifying DTEPN and DTE Energy as the

 responsible parties; and (d) evaluating the cleanup, remediation, removal and/or

 abatement of the releases and/or threatened releases of hazardous substances. These

 costs constitute “response activity costs” as defined by MCL § 324.20101(vv) and

 (ww).

         169. DTEPN is liable pursuant to MCL § 324.20126 and § 324.20126a for

 the response activity costs RACER has incurred and will incur, including all interest


                                          52
Case 2:17-cv-11462-SJM-RSW ECF No. 42, PageID.1645 Filed 03/26/19 Page 53 of 53




 related thereto and RACER requests that this Court find DTEPN liable for all such

 costs and interest incurred by RACER.

       170. Consistent with DTEPN, DTE Energy has either directly engaged in the

 wrongful and/or fraudulent activities alleged herein or caused its instrumentality,

 DTEPN, to engage in these activities.

       171. DTE Energy, pursuant to the Guaranty of DTEPN’s obligations under

 Section 11.11 of the Utility Services Agreement, is likewise liable for damages

 suffered by RACER, at least those suffered prior to March 31, 2011.

       WHEREFORE, RACER respectfully requests that this Honorable Court grant

 a judgment in favor of RACER and against DTEPN and DTE Energy in an amount

 in excess of $75,000 and equal to the response costs, including all interests related

 thereto, to remediate the Leased Premises, together with all other relief to which

 RACER is entitled in law or equity.

                                         Respectfully submitted by:

  By: /s/ Michael V. Blumenthal           By: /s/ Alfredo Casab
  THOMPSON & KNIGHT, PLC                  DAWDA, MANN, MULCAHY & SADLER, PLC
  Michael V. Blumenthal                   Frances Belzer Wilson (P68650)
  Bruce J. Zabarauskas                    Alfredo Casab (P53699)
  900 Third Avenue                        39533 Woodward Avenue, Suite 200
  New York, New York 10022                Bloomfield Hills, Michigan 48304
  (212) 751-3001                          (248) 642-3700
  Co-Counsel for Plaintiffs               Co-Counsel for Plaintiffs
  Michael.Blumenthal@tklaw.com            fwilson@dmms.com
  Bruce.Zabarauskas@tklaw.com             acasab@dmms.com

 Dated: March 26, 2019
                                           53
